Order affirmed, with costs, and order absolute directed against appellants upon the stipulation and matter remitted to Workmen’s Compensation Board with directions to make an award in favor of claimant.
Concur: Lewis, Ch. J., Conway, Dye and Fboessel, JJ. Desmond, Fuld and Van Voobhis, JJ., dissent and vote to reverse the order and to reinstate the determination of the Workmen’s Compensation Board dismissing the claim, upon the ground that there was substantial evidence to sustain the board’s decision that claimant suffered at most an eye injury, where, from a compensation standpoint, he was totally and permanently blind before the accident.